Citation Nr: 0418627	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  01-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to an initial rating in excess of 40 percent 
for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The appellant had active service from May to November 2000.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2001 rating action that granted service connection 
and assigned an initial 20 percent rating for a lumbar disc 
bulge with degenerative joint disease, effective November 21, 
2000.  A Notice of Disagreement (NOD) with the assigned 
rating was received in July 2001, and a Statement of the Case 
(SOC) was issued in September 2001.  A Substantive Appeal was 
received in October 2001.  By rating action of May 2002, the 
RO granted an initial 40 percent rating, effective November 
21, 2000; the matter of an initial rating in excess of 40 
percent remains for appellate consideration.

This appeal also arises from a November 2001 rating action 
that denied service connection for a left hip disability.  A 
NOD was received in December 2001, and a SOC was issued in 
May 2002.  A Substantive Appeal was received in June 2002.  
The appellant also initially appealed the RO's November 2001 
denials of service connection for a fibroid uterus (claimed 
as hypoechoic fibroids), performance syndrome, and a total 
disability rating based on individual unemployability due to 
service-connected disability; however, in April 2002, she 
withdrew these issues from appellate consideration.

In November 2002, the undersigned Veterans Law Judge (VLJ) 
granted the appellant's motion to advance this case on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900 (2003).    

In a February 2003 written statement, the appellant cancelled 
her request for a Board hearing before a VLJ in Washington, 
D.C.

In June 2003, the Board remanded these matters to the RO for 
due process development.  The RO continued the denial of the 
claims, and forwarded the claims file to the Board.  In 
October 2003, the appellant submitted additional evidence 
directly to the Board.  By decision of October 2003, the 
Board denied service connection for a left hip disability and 
an initial rating in excess of 40 percent for lumbar disc 
disease.    

The appellant subsequently appealed the Board's October 2003 
decision to the United States  of Appeals for Veterans Claims 
(Court).  On the basis of a February 2004 Joint Motion filed 
by counsel for the VA Secretary and the appellant, the Court, 
by Order of February 2004, vacated the Board's October 2003 
decision and remanded the matters on appeal to the Board for 
further proceedings consistent with the Joint Motion.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action on her part is required. 


REMAND

In the Joint Motion, counsel for both parties noted that, in 
making its October 2003 decision, the Board relied in part on 
newly-obtained evidence that had not been reviewed by the RO, 
without obtaining a waiver of initial RO consideration of 
such evidence from the appellant.  Accordingly, this case is 
being remanded to the RO for such initial consideration.

Prior to adjudicating the claim, the RO should give the 
appellant another opportunity to present information and/or 
evidence pertinent to the claims on appeal, notifying her 
that she has a full one-year period for response.  See 
38 U.S.C.A § 5103 (West 2002); see also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also request that the appellant 
submit all evidence in her possession.  After providing the 
required notice, the RO should obtain any additional evidence 
for which she provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, 
identification of specific action requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her attorney a letter requesting the 
appellant to provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to include records from the South 
Carolina Vocational Rehabilitation 
Department and all other documents added 
to the claims file since the RO initially 
certified the appeal to the Board) and 
pertinent legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her attorney an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
appellants Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


